DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 7-19 directed to a prosthetic heart valve system in the reply filed on 5/12/22 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation of “the proximal end of the second support structure extends farther in the proximal direction than the proximal end of the first support structure and the proximal end of the second support structure extends a first distance which is further from a central axis of the second support structure as compared to a second distance from which the distal end of the second support structure extends from the central axis of the second support structure” was not found in the written disclosure. Additionally the recitation of “the second support structure completely surrounds a circumference of the first support structure in the assembled arrangement” was not found in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “bulky” in claims 8,9 is a relative term which renders the claims indefinite. The term “bulky” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not understood to what degree the first support structure needs to be configured such that it is less “bulky” than second support structure, i.e. it is shorter in length, thinner in dimensions or less thick in diameter. Etc. .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morriss et al. (WO 2013/059747). Fig. 13A shows a two-part prosthetic heart valve system 100, the system comprising: a first support structure 120 including a plurality of wire segments having a distal end and a proximal end, the first support structure having a collapsed arrangement and an expanded arrangement (paragraph 185); and a second support structure 110 having a delivery configuration and a deployed configuration (paragraph 181) with a distal end and a proximal end; wherein prosthetic heart valve system includes an assembled arrangement in which the second support structure is positioned around the first support structure; wherein, in the assembled arrangement, the proximal end 85A of the second support structure extends farther in the proximal direction than the proximal end of the first support structure and the proximal end of the second support structure extends a first distance, which is further from a central axis of the second support structure as compared to a second distance from which the distal end 111 of the second support structure extends from the central axis of the second support structure; wherein the two-part prosthetic heart valve is configured to be deployed at a native heart valve. Regarding claim 17, it can also be seen (Fig. 13A) that the proximal end 112 of the second support structure has a diameter that is greater than  a diameter of the distal end 111 of the second support structure. With respect to claims 8,9,17 as best understood, the second support structure is more bulky than the first support structure since it is larger and can be tapered, see Fig. 13A. Regarding claims 10,19 Fig. 60A shows the first support structure 120 is balloon expandable 300. With respect to claim 11, Morriss et al. disclose (paragraph 178) the second support structure includes a plurality of wire segments. Regarding claims 12,17 Figs. 32A-32D show at least part of the second support structure is configured to sit proximal to an opening of the native heart valve in the assembled arrangement. With respect to claim 13, Fig. 48A shows the second support structure being tubular in shape. Regarding claims 14,18 Morriss et al. disclose (paragraph 177) the second support structure has a truncated hyperboloidal shape. With respect to claim 15,17 Fig. 13A shows the second support structure completely surrounds a circumference of the first support structure in the assembled arrangement. Regarding claims 16,17 Fig. 13A also shows that the proximal end of the first support structure does not contact the proximal end of the second support structure in the assembled arrangement. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799